Citation Nr: 0935021	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  96-38 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran had active duty from November 1945 to December 
1965.  He died in January 1992.  The appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO), in which the RO denied entitlement to 
service connection for the cause of the Veteran's death. 

In a June 2000 decision, the Board also denied entitlement to 
service connection for the cause of the Veteran's death.  The 
appellant appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) and, based on a Joint 
Motion for Remand, in a December 2000 Order, the Court 
vacated the Board's June 2000 decision and remanded the case 
to the Board for consideration of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), and re-adjudication.  

The appeal again came before the Board, and in a May 2002 
decision the Board again denied entitlement to service 
connection for the cause of the Veteran's death.  
The appellant appealed this decision to the Court.  As the 
result of a Joint Motion for Remand, in a February 2003 
Order, the Court vacated the Board's May 2002 decision and 
again remanded the appeal to the Board for re-adjudication.  
In the Joint Motion the parties found that the Board had 
failed to provide sufficient reasons and bases for the 
determination made regarding compliance with the VCAA.  The 
parties noted that although the appellant had been notified 
of the evidence needed to substantiate her claim, she had not 
been notified of the evidence she was required to submit, and 
the evidence that VA would obtain on her behalf.  

In an October 2003 decision, the Board denied the claim for 
service connection for the cause of the Veteran's death.  The 
appellant appealed this determination to the Court.  As the 
result of a Joint Motion for Remand, in a March 2004 Order, 
the Court vacated the Board's October 2003 decision and again 
remanded the appeal to the Board for re-adjudication.  

In August 2004, the Board remanded the case for further 
development.  The case has now been returned to the Board.  

In a March 2006 letter, the appellant's attorney informed VA 
that she had withdrawn her representation of the appellant.  
Another representative has not been appointed.  

In May 2009, the appellant submitted additional documents 
without a waiver of RO review in accordance with 38 C.F.R. 
§ 20.1304.  However, the documents are duplicates of records 
that have already been associated with the claims file and 
considered by the RO.  Therefore, the Board finds that a 
remand is not necessary.  


FINDINGS OF FACT

1.  The Veteran died in January 1992.  The death certificate 
lists the immediate cause of death as sepsis.  

2.  The Veteran did not establish service connection for any 
disabilities during his lifetime.  

3.  The Veteran is not shown to have manifested complaints or 
findings of elevated blood pressure readings or a heart 
disorder in service or for many years thereafter.  

4.  The fatal sepsis not shown to be due to any event or 
incident of the Veteran's active service.  

5.  The most probative evidence indicates that a service-
connected disability did not cause or materially contribute 
in producing or accelerating the Veteran's death due to 
sepsis.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, the degree of disability, and the effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

The appellant's claim was filed prior to the enactment of the 
VCAA.  In a March 2005 letter, issued after the decision on 
appeal, the RO informed the appellant that in order to 
establish service connection for the cause of the Veteran's 
death the evidence must show that an injury or disease that 
resulted from service must be shown to have caused the 
Veteran's death.  The letter also notified the appellant and 
her representative of the following:  (1) the information and 
evidence necessary to substantiate the appellant's claim; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the appellant needed to provide, such as 
employment records and records of his treatment by private 
health care providers.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

She was advised that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  The letter provided information pertaining to 
where to send any additional information/evidence and set 
forth time frames for doing so.  It also notified her of what 
to do if she had questions or needed assistance and provided 
a telephone number, computer site, and address where she 
could get additional information.  

The Board finds that any deficiency with respect to the 
timing of the notice provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the 
appellant and her representative at the time were fully 
informed of the evidence which had been obtained in support 
of the appeal.  Moreover, following the notice, the RO 
readjudicated the appeal in an April 2009 supplemental 
statement of the case.  Thus, the Board concludes that there 
is no prejudice to the appellant due to any defect in the 
timing of the notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).  

The Board is also aware of the considerations of the Court's 
decision in Dingess/Hartman, supra, regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, the Board finds that the 
absence of such notification is not prejudicial in this case 
because service connection for the cause of the Veteran's 
death is denied.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records, including any records relating to 
the amendment of the Veteran's death certificate three years 
after his death.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service private 
treatment records, his death certificate, a VA opinion, a 
private opinion, the appellant's statements in support of her 
claim, as well as the appellant's and her son's personal 
hearing testimony.  After the most recent remand, the RO made 
numerous attempts to obtain requested information related to 
the amendment of the Veteran's death certificate.  In March 
2009, it was certified that further records were not 
available and that further requests for information would be 
fruitless.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  She was an active participant in 
the claims process.  Moreover, she has been represented 
during the majority of her claim and appeal, including 
initially by an accredited representative and subsequently by 
an attorney-at-law.  Any error in the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Moreover, the Board finds 
that further evidentiary development at this time would be 
futile.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Accordingly, there is no 
indication that there is any prejudice to the Appellant in 
considering this matter on the merits at this time.  See 
Conway; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Service Connection for the Cause of the Veteran's Death

Factual Background

The Veteran's service treatment records indicate that in 
April 1964 he complained of pain in the chest, which after 
examination was found to probably not be due to cardiac 
disease.  His blood pressure was then 150 millimeters 
(mm)/100 mm, and the treating physician noted that the 
Veteran was very anxious.  In December 1964, the Veteran was 
given a limited profile for effusion in the left knee, and 
diagnostic testing was then negative for gout or arthritis.  
He was treated for pain in the low back and hips on multiple 
occasions during service, which was variously assessed as the 
result of a fatty tumor, lumbosacral strain, and in July 1965 
as rheumatoid spondylitis or rheumatoid arthritis of the left 
sacroiliac joint.  

On separation from service in September 1965, the Veteran 
reported having or having had swollen or painful joints; pain 
or pressure in the chest; cramps in his legs; arthritis or 
rheumatism; bone, joint, or other deformity; and foot 
trouble.  He also stated that he was unable to bend due to 
back pains, and that he could not lay flat without leg or hip 
pain.  In commenting on those complaints the examining 
physician made reference to a lipoma on the right shoulder.  
Physical examination revealed no relevant abnormalities, 
other than the lipoma on the right shoulder, and the 
Veteran's blood pressure was then 118 mm/82 mm.

The service treatment records are otherwise silent for any 
relevant complaints or clinical findings, including testing 
for or a diagnosis of hypertension.  The Veteran did not 
apply for VA compensation benefits during his lifetime, and 
service connection had not been established for any disorder 
at the time of his death.  

Treatment records from the Walter Reed Army Medical Center 
(Walter Reed) show that the Veteran was hospitalized in 
September 1986, on transfer from Providence Hospital, for 
evaluation of hypertension and the new onset of diabetes 
mellitus.  The diabetes mellitus was detected after admission 
to Providence Hospital, at which time the veteran had 
reported symptoms lasting for the previous week.  He had not 
seen an internist for at least five years, and stopped using 
his blood pressure medication eight months previously.  His 
past medical history was significant for degenerative joint 
disease in both knees, hypertension of five years in 
duration, and cardiomegaly by chest X-ray for more than 10 
years.  He later reported having had hypertension for 20 
years.  His medication for hypertension was again given, 
which brought his blood pressure within the range of normal.  
He was also given insulin for the control of diabetes.  

The death summary covering the Veteran's final 
hospitalization at Walter Reed indicates that he was admitted 
to that facility in December 1991 on transfer from the D.C. 
General Hospital due to having had a right thalamic stroke.  
On admission the physician noted that the Veteran had a 
history of hypertension, insulin-dependent diabetes mellitus, 
renal insufficiency, peptic ulcer disease, a prior 
cerebrovascular accident in November 1990, anemia, a seizure 
disorder, and gouty arthritis.  Four days prior to admission 
he experienced the acute onset of a right-sided headache, 
weakness, diaphoresis, diplopia, and left-sided paralysis.  A 
computerized tomography (CT) scan conducted at D.C. General 
Hospital had shown a large thalamic hemorrhagic stroke with 
blood in the third and fourth ventricles.  

On admission to Walter Reed the Veteran was lucid, alert, and 
in no acute distress, although unable to move his left side.  
His blood pressure was then 198 mm/102 mm.  He later 
developed a fever, mild mental status changes, apneic 
episodes, and markedly increased hypertension, which the 
attending physician assessed as sepsis, and antibiotics were 
initiated.  He was also treated for gout in the right knee 
and elbow.  He developed symptoms consistent with sepsis 
syndrome, and mechanical ventilation was applied.  The use of 
antibiotics continued, but no source of the fever or sepsis 
could be determined.  He later developed nosocomial pneumonia 
associated with the mechanical ventilation.  He remained 
febrile and had progressive renal and liver dysfunction, and 
the attending physician found that his course was consistent 
with a progressive septic syndrome without clear etiology.  A 
CT scan of the sinuses showed pansinusitis, which persisted 
and a sphenoid drainage was performed.  The Veteran had 
declining mental status and evidence of multiple organ 
failure and the mechanical ventilation was discontinued.  He 
expired shortly thereafter.

According to the death summary, the diagnoses at death 
consisted of septic syndrome, pansinusitis, fungal 
colonization of the bladder, right thalamic hemorrhagic 
stroke, hypertension, gouty arthritis, insulin-dependent 
diabetes mellitus, multi-organ system failure with renal and 
hepatic insufficiency, a history of peptic ulcer disease, and 
follicular dermatitis.

The original death certificate shows that the Veteran died in 
January 1992, with the immediate cause of death being sepsis.  
The death certificate was signed by the physician who 
attended the veteran during his final hospitalization.  In 
July 1995, the appellant asked Walter Reed to amend the death 
certificate on the basis that the Veteran had manifested a 
heart attack, [hypertension], stroke, gout, and several other 
illnesses during service and after his retirement from active 
duty.  She asserted that the death certificate did not 
clearly state the series of illnesses leading up to his 
death, which was needed in order for her to obtain the 
government benefits she sought.  

In August 1995, the staff of Casualty/Mortuary Affairs at 
Walter Reed asked the registrar of vital statistics to amend 
the death certificate to indicate that the immediate cause of 
death was sepsis, right thalamic stroke; due to or a 
consequence of pulmonary congestion and hypostasis; due to or 
a consequence of hypertensive renal disease; due to or a 
consequence of gouty arthropathy.  Other significant 
conditions contributing to death but not related to the 
underlying cause consisted of diabetes mellitus and renal 
insufficiency.  The registrar of vital statistics then 
certified that the requested changes had been made to the 
death certificate.  The letter from the staff of 
Casualty/Mortuary Affairs to the appellant indicates that the 
changes were made to the death certificate because those 
disorders were reflected in the Veteran's medical chart 
during his last admission to Walter Reed.  

In her August 1996 substantive appeal the appellant asserted 
that the Veteran's hypertension had its onset during service, 
and that hypertension substantially contributed to cause his 
death.  She and her son provided testimony before the 
undersigned in November 1997, at which time her son stated 
that the Veteran had been treated for a blood disorder and 
pulmonary problems during service.  He also asserted that the 
disorders treated during service were related to the 
disorders that caused the Veteran's death.  He stated that 
the Veteran was noted to have diabetes in 1948, and that he 
was found to have gout while in service.  

The appellant testified that the Veteran received treatment 
at Fort Carson, Colorado, from 1965 to 1972, and at Walter 
Reed from 1972 until his death.  She stated that hypertension 
was diagnosed while the Veteran was in service, and that he 
first had hypertension in 1955.  She described this 
"hypertension" as the Veteran holding his head, and receiving 
medication.  She also stated that the Veteran was given blood 
pressure medication just before he retired from service, and 
in making that statement she referenced April and December 
1964 service treatment records.  She further stated that 
there were times that the Veteran could not walk due to 
musculoskeletal problems, and that he was often limited to 
quarters due to those problems.  She testified that he had 
syphilis in service that was not treated, and asserted that 
the syphilis had stayed in his blood stream and contributed 
to his death.  

As a result of the Board's February 1998 remand, the RO 
requested a medical opinion from a VA physician regarding the 
relationship, if any, between the disorders documented during 
service and the cause of the Veteran's death.  In a January 
2000 report John E. Hill, M.D., who is board-certified in 
internal medicine and cardiology, summarized the data 
pertaining to the Veteran's death in January 1992, as 
documented in the death summary from Walter Reed, and found 
that the Veteran died of sepsis, not the stroke that had 
precipitated his hospitalization.  He noted that on entering 
the hospital the Veteran was stable and in no acute distress, 
and that his recovery was anticipated had it not been for the 
onset of sepsis.  He stated that the stroke was not related 
to the ultimate cause of death, but that sepsis was the 
overwhelming cause.  He found that the diabetes, renal 
insufficiency, and gouty arthritis had no significant 
contribution to the Veteran's final illness and death, in 
that they were not related to the sepsis.  

Dr. Hill noted the report of the September 1986 
hospitalization at Walter Reed, showing the new onset of 
diabetes mellitus and that the Veteran had had hypertension 
for 20 years.  He also summarized the service medical 
records, noting the various blood pressure readings, multiple 
negative chest X-rays, and the treatment of syphilis and 
multiple musculoskeletal disorders.  He found significant the 
notation in April 1964 that the veteran was "very anxious" at 
the only time in service that he had an elevated blood 
pressure reading.  Dr. Hill stated, following a review of the 
entire claims file, that there was no evidence of the Veteran 
having hypertension or diabetes while in service.  He also 
found no clear evidence of the Veteran having had gouty 
arthritis while in service, although the joint fluid in the 
left knee may or may not have been related to gouty 
arthritis.  There was only one reference to pulmonary 
congestion, that being in April 1964, and Dr. Hill found that 
had the April 1964 symptoms been caused by chronic 
cardiovascular disease, the disease would have been 
manifested by progressive symptomatology from that point.  He 
found no evidence of hypertensive renal disease prior to 
1965.  He also found that there was no relationship between 
terminal sepsis, pulmonary congestion, hypostasis, 
hypertensive renal disease, gouty arthropathy, diabetes 
mellitus, or renal insufficiency and any disease or injury 
shown before December 1965.  

Following the December 2000 remand by the Court, the 
appellant's representative submitted a medical opinion from 
Craig N. Bash, M.D., a neuroradiologist, in support of the 
appellant's claim.  In an October 2001 report Dr. Bash stated 
that he had reviewed the claims file and found that the 
Veteran had hypertension during service, that the first 
symptoms of gouty arthritis and spine disease occurred during 
service, and that the Veteran died from a combination of 
sepsis and a stroke.  He also stated that, in his opinion, 
the service-related gouty arthritis and back disorder had 
made it impossible for the Veteran to exercise, thereby 
increasing his risk for cardiovascular disease and 
contributing to cause his death.  He found that the 
hypertension was related to service, that the stroke was 
secondary to hypertension, and that the stroke was 
responsible for the Veteran developing sepsis because 
otherwise he would not have been hospitalized.

In explaining those opinions Dr. Bash referenced specific 
findings regarding the Veteran's musculoskeletal complaints 
documented in the service medical records, the elevated blood 
pressure reading in April 1964, the death summary, and the 
death certificate.  He disagreed with Dr. Hill's assertion 
that hypertension was not shown during service, by 
referencing the single blood pressure reading of 150 mm/100 
mm in April 1964.  He cited to medical texts showing that a 
diastolic blood pressure reading of 90-104 mm represented 
mild hypertension, and that long-standing hypertension was a 
well known cause of cardiovascular disease.  He stated that 
the fact that subsequent blood pressure readings, a chest X-
ray, and an electrocardiogram (EKG) were normal did not 
refute the onset of hypertension, because the disease could 
be asymptomatic for 15-20 years and because X-ray and EKG 
changes often "lagged behind" the blood pressure changes.  He 
also found that a single, normal blood pressure reading in 
1965 was not sufficient to rule out hypertensive disease, in 
that multiple readings should be taken over multiple days to 
rule out hypertension.  

Dr. Bash also found that the evidence of non-traumatic 
effusion in the knees was evidence of the onset of gouty 
arthritis in service, and that Dr. Hill's assessment that the 
effusion may or may not represent gout had to be interpreted 
as a finding that it was gout.  He also found that the 
effusion had to be considered gout, because no other 
explanation for the finding had been given.  Dr. Bash stated 
that the stroke resulting in the December 1991 
hospitalization was caused by hypertension, that the Veteran 
would not have developed sepsis but for the hospitalization, 
that his musculoskeletal complaints prevented him from 
exercising, and that the hypertension and gouty arthritis 
had, therefore, contributed to his death.  In support of that 
assertion he cited a medical text that pertained to the 
increased incidence of hypertension and ischemic heart 
disease in persons with spinal cord injuries and amputees.  
He then noted that Dr. Hill had not referred to any medical 
texts in support of his opinion.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension or heart 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), chronic lymphocytic leukemia, 
multiple myeloma, prostate cancer, acute and subacute 
peripheral neuropathy, respiratory cancers (cancers of the 
lung, bronchus, trachea, or larynx), AL amyloidosis, and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The ultimate credibility or weight to be accorded evidence 
must be determined as a question of fact.  The Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The original death certificate indicates that the Veteran's 
death was caused by sepsis.  No other underlying diseases or 
contributing causes were shown, even after a full autopsy was 
performed.  "Sepsis" is defined as the presence in the blood 
or other tissues of pathogenic microorganisms or their 
toxins.  Dorland's Illustrated Medical Dictionary 1507 (27th 
Ed.).  Although the death certificate was revised 
approximately three years later to include additional 
disorders as causing death, the additional disorders were 
added by the staff of Casualty/Mortuary Affairs, based on the 
appellant's request, and there is no evidence of a medical 
determination having been made that the additional disorders 
in fact were the underlying or contributing causes of death.  
The Veteran's attending physician signed the original death 
certificate, but there is no indication that he subsequently 
determined that the additional disorders caused the Veteran's 
death or that he authorized the changes made in 1995.  
Numerous attempts were made pursuant to a remand to ascertain 
whether the Veteran's treating physician authorized the 
changes made to the death certificate.  However, that 
information has been determined to be unavailable.  
Accordingly, the Board finds, that the revised death 
certificate is of low probative value in determining the 
cause of death.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (lay persons are not competent to provide evidence of 
medical causation).

Based on review of the evidence pertaining to the Veteran's 
final hospitalization, Dr. Hill concluded that the Veteran's 
death had been caused by sepsis, and that no other impairment 
contributed significantly to cause his death.  Dr. Hill 
supported that conclusion with complete analysis of the 
medical evidence, and it is highly probative on the issue 
currently before the Board.  

Dr. Bash also concluded that the Veteran's death was caused 
by sepsis.  He also found that hypertension had contributed 
to cause the death on the basis that, in the absence of 
hypertension and the resulting stroke, the Veteran would not 
have been hospitalized and would not have contracted the 
sepsis.  That conclusion is speculative, however, in that the 
medical evidence indicates that the cause of the sepsis could 
not be determined.  Dr. Bash did not provide any opinion 
regarding the specific cause of the sepsis, nor did he cite 
to any medical evidence establishing the cause.  With the 
etiology of the sepsis undetermined, it is unknown whether 
the Veteran contracted the microorganisms prior to entering 
the hospital, incidentally to being in the hospital, or as a 
direct result of being hospitalized.  

Dr. Bash also found that gouty arthritis and a back disorder 
that had been incurred in service contributed to cause the 
Veteran's death.  That opinion is also speculative, in that 
he based the opinion on the conclusion that the 
musculoskeletal disorders had prevented the Veteran from 
exercising, thereby increasing the risk of developing a 
cardiovascular disease, including hypertension.  The claims 
file is, however, devoid of any evidence regarding the 
Veteran's lifestyle in terms of his exercise habits and it is 
unclear how Dr. Bash made this conclusion.  Although the 
appellant testified that the Veteran had ongoing 
musculoskeletal complaints that at times affected his daily 
activities, there is no evidence indicating that the 
musculoskeletal disorders prevented him from exercising, or 
that in his case the failure to exercise significantly 
increased the risk of developing hypertension.  Dr. Bash did 
not define the risk factors contributing to the development 
of cardiovascular disease, or discuss the applicability of 
any other risk factors and their relative significance.  
Moreover, although he cited to evidence that discussed the 
relationship between hypertension and ischemic heart disease 
in persons with spinal cord injuries and amputees, the record 
does not indicate that the Veteran sustained a spinal cord 
injury during his military service or that he was an amputee.  

In order to establish service connection for the cause of 
death, it is not sufficient to show that a disease or injury 
casually shared in producing death; it must be shown that a 
direct causative relationship existed between a disability 
that was incurred in service and the veteran's death.  
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); 38 C.F.R. 
§ 3.312(c).  Assuming that the sepsis that caused the 
Veteran's death was contracted while he was hospitalized, and 
assuming that hypertension was incurred in service, those 
facts do not establish a direct causative relationship 
between hypertension and the sepsis.  In addition, assuming 
that a chronic musculoskeletal disorder was incurred in 
service, that assumption does not reflect a direct causative 
relationship between the musculoskeletal disorder and the 
sepsis.  The Board finds, therefore, that Dr. Bash's opinion 
is not probative of a direct causative relationship between 
the cause of death and a service-connected disability.  See 
Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (evidence is 
not probative if it does not show that a service-connected 
disorder caused, rather than was a contributing factor to, 
the death of the veteran).  It is significant in this regard 
to note that as a neuroradiologist, Dr. Bash is competent to 
testify as to matters involving neuroradiology.  There is no 
indication, however, that as a neuroradiologist, he is as 
competent to testify on matters relating to sepsis, 
hypertension, or other cardiovascular disorders as Dr. Hill, 
who is board-certified in internal medicine and cardiology.  

For these reasons the Board finds that the original death 
certificate and opinion by Dr. Hill are more probative than 
the amendment to the death certificate and the opinion 
provided by Dr. Bash.  See Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (unpublished 
decision), cert. denied 120 S. Ct. 1251 (2000) (it is not 
error for the Board to value one medical opinion over 
another, as long as a rationale basis for doing so is given).  

The Veteran's service treatment records are silent for any 
complaints or clinical findings related to sepsis, and the 
appellant does not claim otherwise.  She asserts that he had 
a number of medical problems that had their onset during 
service, which combined to cause his death.  As a lay person 
the appellant is competent to provide evidence of observable 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997). She 
is not, however, competent to relate those symptoms to a 
given diagnosis, or to provide the etiology of a medical 
disorder.  Her assertions, and those of her son, are not, 
therefore, probative of a relationship between service and 
the Veteran's death.  See Espiritu, supra.  

At the time of the Veteran's death, service connection had 
not been established for any disorder.  Based on review of 
the evidence in the claims file, Dr. Hill concluded that 
chronic hypertension, diabetes mellitus, a chronic pulmonary 
disorder, and hypertensive renal disease were not shown 
during service.  Although Dr. Bash found that gouty arthritis 
had its onset during service, he based that opinion on the 
finding of left knee effusion in December 1964.  Diagnostic 
testing at that time, however, did not reveal elevated uric 
acid, and no diagnosis of gout was then made.  There is no 
further reference in the medical records to the veteran 
having gout until September 1986, more than 20 years 
following his separation from service.  

Dr. Bash also found that hypertension had its onset during 
service, based on the elevated blood pressure recorded in 
April 1964.  As Dr. Bash pointed out in his opinion, however, 
a single blood pressure reading cannot be relied upon in 
establishing or ruling out a diagnosis of hypertension.  In 
accordance with 38 C.F.R. § 4.104, Diagnostic Code 7101, a 
diagnosis of hypertension requires readings to be taken two 
or more times per day on at least three different days.  None 
of the Veteran's blood pressure readings prior or subsequent 
to April 1964 were elevated, nor was a diagnosis of 
hypertension entered.  There is no medical documentation of 
the Veteran having hypertension until September 1986, more 
than 20 years following his separation from service.  
Although the September 1986 treatment record shows a 20-year 
history of hypertension, that finding was apparently based on 
the Veteran's reported history, in that no reference was made 
to contemporaneous medical records, and is not probative of 
the onset of hypertension.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (an opinion that is based on the veteran's 
recitation of medical history is of no probative value).  

Finally, the Board observes that although diabetes mellitus 
is presumed to have been due to exposure to Agent Orange, the 
Veteran's personnel records do not indicate that he served in 
the Republic of Vietnam during the Vietnam era.  Therefore, 
presumptive service connection for diabetes mellitus is not 
warranted; and to the extent it is alleged that this disease 
caused or contributed materially to cause the Veteran's 
death, it is not a disability that has been shown to be 
related to the Veteran's period of active service.  

For the reasons discussed above, the Board finds that a 
disorder that was incurred in service, or during the one year 
presumptive period following the Veteran's separation from 
service, did not cause or substantially or materially 
contribute to cause his death.  The preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the Veteran's death.  Hence, the 
Board concludes that the claim must be denied.  See Gilbert, 
supra.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


